FILED

OCT 12 2019

WistA LOS List, &ourt
District of Montana - Billinas

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 15-88-BLG-SPW

Plaintiff,
ORDER

VS.

AMELIA MAE HOUSE
SEESTHEGROUND,

 

Defendant.

 

For the reasons stated on the record, AMELIA MAE HOUSE
SEESTHEGROUND is hereby released from the custody of the U.S. Marshals

Service.

+"
DATED this A Lf day of October, 2019.

Lhcwanr 0 latatinn

SUSAN P. WATTERS
United States District Judge
